Response to Arguments
Applicant's arguments filed July 11, 2022 have been fully considered but they are not persuasive.

Regarding the rejection of claims 1, 16, and 20 under 35 U.S.C. § 103, Applicant argues that the combination of Idicula and Brundage fails to teach “a volatile memory unit storing a partial lexicon, wherein entries, within the partial lexicon, map at least some of the respective paths to the sequence of files and offsets therein, wherein the offsets identify the elements that correspond to the respective paths.” (Remarks 8-9). Specifically, Applicant first argues “Idicula merely discloses techniques for storing XML documents in a hybrid navigation and streaming formats” where “the pointers of Idicula cannot be reasonably construed as a partial lexicon that maps paths to a sequence of files and offsets that identify elements that correspond to the paths” because “Idicula merely discloses pointers as a component of the nodes of the XML elements.” (Remarks 8). The examiner disagrees because this arguments was previously addressed in the Final Rejection dated May 16, 2022 at pages 23-24. 

Applicant next argues “Idicula fails to teach or suggest a partial lexicon stored in volatile memory” because “Idicula discloses “XML data may be stored as a tree on disk, with each node of the hierarchy storing both content and navigation links.” (Remarks 9-10). The examiner disagrees.

As discussed in the Final Rejection dated May 16, 2022 at page 5, storing the partial lexicon in volatile memory would have been obvious to try. Further, Applicant makes no attempt to rebut the provided analysis on this issue. Therefore, Applicant’s argument is unpersuasive. 

Applicant next argues that Idicula “teaches away from a partial lexicon stored in volatile memory” because Paragraphs 14 and 15 of Idicula states persistent storage is used “[t]o avoid the above-mentioned problems with constructing a DOM in volatile memory.” (Remarks 10-11). The examiner disagrees.

The quote passage does not deal with general storage in volatile memory, but the specific action of “constructing a DOM in volatile memory.” However, none of the claim limitations or the cited portions of Idicula relate to “construction a DOM in volatile memory,” and instead are merely storing (i.e., not constructing) lexicon data (i.e., not a DOM) in memory. Therefore, Applicant’s argument is unpersuasive.

Finally, Applicant argues that “Brundage fails to remedy the deficiencies of Idicula.” (Remarks 11). Applicant’s argument is unpersuasive for the reason discussed above. 

Regarding the rejection of claims 1, 16, and 20 under 35 U.S.C. § 103, Applicant next argues that the combination of Idicula and Brundage fails to teach “in response to determining that the partial lexicon does not contain the mapping for the path, obtaining, from the non-volatile memory unit into the volatile memory unit, supplemental data for the partial lexicon” because “Idicula merely discloses storing both a node and a corresponding pointer in the same storage space where the node is created” and “that both the streamable storage nodes and the navigable storage nodes are stored in persistent, i.e., non-volatile memory.” (Remarks 12). Finally, Applicant concludes that Idicula “is entirely silent regarding obtaining any data or information from non-volatile memory into volatile memory” and “Brundage fails to remedy the deficiencies of Idicula.” (Remarks 13). The examiner disagrees.

Idicula discloses that when a dummy node is located, it identifies that the first child node referenced by a first child pointer is not stored in navigable storage (i.e., the partial lexicon). (Idicula ¶ 77). Thus, Idicula is determining that the partial lexicon does not contain the node. Additionally, this is a mapping for the path because a pointer is well-known to be the memory address of a piece of data, which is a “mapping.”  Idicula next teaches that after this, “the dummy node’s pointer is traversed to find the streamable node storing the reference element.” (Idicula ¶ 77). Thus, in response to the partial lexicon not containing the mapping, Idicula obtains the streamable node. Further, for the reasons discussed above and in the Final rejection dated May 16, 2022 at page 5, obtaining this data from non-volatile memory into volatile memory would at least be obvious to try. Finally, the streamable node is “supplemental data for the partial lexicon” at least because it is providing additional information about the document such as the “Description” example used at Idicula ¶ 77. Therefore, Applicant’s argument is unpersuasive. 

Regarding the rejection of claims 10 and 19 under 35 U.S.C. § 103, Applicant argues that the combination of Idicula and Brundage fails to teach “retrieving, from the non-volatile memory unit and into the volatile memory unit, a further entry of the partial lexicon” because “Idicula merely discloses storing both a node and a corresponding pointer in the same storage space when the node is created” at Idicula ¶¶ 54-55 and “Brundage fails to remedy the deficiencies of Idicula.” (Remarks 14-15). Applicant’s argument is unpersuasive because it does not address the actual rejection made by the examiner as Idicula ¶¶ 54-55 were never cited in relation to this limitation. 

Regarding the rejection of claim 13 under 35 U.S.C. § 103, Applicant argues that the combination of Idicula and Brundage fails to teach “in response to determining that the path indicates that the at least one element is nested within more than the threshold number of parent elements, reading, from the non-volatile memory unit and into the volatile memory unit, a lexicon file that contains the further entry” because “Idicula merely discloses storing both a node and a corresponding pointer in the same storage space when the node is created” at Idicula ¶¶ 54-55 and “Brundage fails to remedy the deficiencies of Idicula.” (Remarks 15-16).

The Applicant traverses this rejection, but “[i]n order to be entitled to reconsideration or further examination,” the Applicant is required to “distinctly and specifically point[] out the supposed errors in the examiner’s action.” 37 C.F.R. § 1.111(b). The Applicant’s reply fails to comply with this requirement, because it merely summarizes portions of the prior art without explaining how or why this is different from the claimed invention. Therefore, Applicant’s argument is unpersuasive. 

Regarding the rejection of claims 5, 7-9, and 17 under 35 U.S.C. § 103, Applicant argues that “Watson fails to remedy the deficiencies of Idicula and Brundage.” (Remarks 16). Applicant’s argument is unpersuasive for the reasons discussed above.

Regarding the rejection of claims 5 and 17 under 35 U.S.C. § 103, Applicant argues that the combination of Idicula, Brundage, and Watson fails to teach “generating in the non-volatile memory unit, based on at least the target file, a partial document object model (DOM) tree for the parent element” because “Watson merely discloses converting an object model representation into an XML representation” and “is entirely silent regarding generating a partial document object model in the non-volatile memory unit.” (Remarks 16-18). The examiner disagrees because this arguments was previously addressed in the Final Rejection dated May 16, 2022 at pages 25-26.

Applicant next argues that Idicula teaches away from such a modification and repeats the same argument presented in relation to claim 1. (Remarks 17-18). Applicant’s argument is unpersuasive for the reasons discussed above. 

Regarding the rejection of claims 2, 3, and 22 under 35 U.S.C. § 103, Applicant argues that “Hind and Gropp fail to remedy the deficiencies of Idicula and Brundage.” (Remarks 19). Applicant’s argument is unpersuasive for the reasons discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790. The examiner can normally be reached Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176